In this article 78 proceeding, the determination of the Superintendent of Insurance dated February 6, 1970 overruling the petitioner’s objections, is unanimously confirmed, without costs and without disbursements. With respect to that provision in the collective bargaining agreement providing for an “irrevocable beneficial interest” for petitioner’s debit agents, while the Superintendent’s expert knowledge of the insurance industry and the substantial evidence test (Matter of Danzo Estate v. New York State Liq. Auth., 27 N Y 2d 469) mandated the result here, it would seem that a change in the “ label ” applied to that situation and in the delineation of the arrangement, could lead to a contrary conclusion. Concur — Stevens, P. J., McGivern, Markewich, Kupferman and Tilzer, JJ.